The opinion of the court was delivered, February 3d 1862, by
Lowrie, C. J.
May the school -directors tax the county poor*25house situated in their township ? Most certainly not, unless there he some very express enactment authorizing it. If there can be any common law relative to taxation, this must be one of its most elementary precepts; because it is a manifest dictate of common sense, and because the contrary is absurd, unless under very special circumstances.
Tax the poor-house to support the schools ? Why this would be to take the poor taxes to support the schools; and the people must be taxed to pay the officers who perform such foolish service. If we require the townships, counties, towns, cities, and state, and the road, school, and poor authorities, to tax each other, we shall furnish fees enough for several hundred officers-engaged in transferring from one public body to another the taxes which it has collected for its public purposes. These poor taxes must be collected to support the school and roads, and school taxes to support the poor, and so all around. Surely it is not too much to say this is absurd. The public is never subject to tax laws, and no portion of it can be without express statute. No exemption law is needed for any public property, held as such. And declaring the poor-house exempt from all but state and road taxes (Act of '20th April 1849, P. L. 599) is really saying nothing unless state and road taxes be also expressly-laid. They are not imposed by implication. Besides, it is only where, by general law, property is taxable for state or county purposes, that it becomes taxable for school purposes.
Judgment reversed, and judgment for defendant below, and record remitted.